Citation Nr: 1230435	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  08-00 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether a Substantive Appeal received on August 2, 2005, was timely received for the claim of entitlement to service connection for depression.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1967 to January 1970.  

The Veteran's timeliness claim comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which determined that the August 2005 Substantive Appeal (on VA Form 9) was untimely for the claim of entitlement to service connection for depression.  

In his November 2007 Substantive Appeal (on VA Form 9) for the timeliness claim, the Veteran requested a hearing before a Veterans Law Judge (VLJ) of the Board.  The Veteran's Board hearing was scheduled for June 2012.  However, in a June 2012 letter, the Veteran withdrew his request for a Board hearing.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2011).

The RO certified this appeal to the Board in September 2011.  Subsequently, additional lay evidence was added to the record.  The RO has not initially reviewed this lay evidence.  However, the lay evidence is duplicative of lay evidence already in the claims file, and does not present any new arguments.  As such, a waiver for this lay evidence is not necessary, nor is the initial consideration of this evidence by the RO.  38 C.F.R. §§ 20.800, 20.1304 (2011).


FINDINGS OF FACT

1.  A March 2002 rating decision denied the Veteran's claim of entitlement to service connection for depression.  Notice was issued to the Veteran in August 2002.

2.  The Veteran submitted a timely Notice of Disagreement in July 2003.

3.  The RO issued a Statement of the Case in August 2004.

4.  The RO did not receive the Veteran's Substantive Appeal until August 2005, more than one year following notice of the March 2002 rating decision and more than 60 days following the issuance of the August 2004 Statement of the Case.


CONCLUSION OF LAW

The Veteran did not file a timely Substantive Appeal in response to the RO's March 2002 rating decision that denied the Veteran's claim of entitlement to service connection for depression.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.202, 20.300, 20.302, 20.303, 20.304, 20.305, 20.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The notice and duty-to-assist requirements for VA are inapplicable where, as here, undisputed facts render a claimant ineligible for the benefit claimed and further factual development could not lead to an award.  38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59,989 (2004); VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004).

An appeal consists of a timely filed Notice of Disagreement (NOD) in writing and, after a Statement of the Case (SOC) has been furnished, a timely filed Substantive Appeal.  38 C.F.R. § 20.200.  A Substantive Appeal consists of a properly completed VA Form 9 or other correspondence containing the necessary information.  38 C.F.R. § 20.202.

After a Veteran receives the SOC, he must file a formal appeal within sixty days from the date the SOC is mailed or within the remainder of the one-year period from the date the notification of the RO decision was mailed, whichever period ends later.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b); see Rowell v. Principi, 4 Vet. App. 9, 17 (1993); Cuevas v. Principi, 3 Vet. App. 542 (1992) (holding that where a claimant did not perfect an appeal by timely filing a Substantive Appeal, the rating decision then becomes final).  

A Veteran may request an extension of the 60-day period for filing a Substantive Appeal for good cause.  The request for extension should be in writing and must be made prior to the expiration of the time limit for filing the Substantive Appeal.  38 C.F.R. §§ 20.202, 20.303.

A March 2002 rating decision denied, in pertinent part, entitlement to service connection for depression.  The Veteran was notified of this decision by a letter dated on August 9, 2002.  In July 2003, he filed a NOD.  A SOC was issued in August 2004.  In correspondence dated on August 10, 2004, accompanying the SOC, the Veteran was informed that he had 60 days from the date of the SOC or the remainder of the one-year period from the date he was notified of the determination being appealed to file his Substantive Appeal, whichever was longer.  As the 60 days from the date of the SOC was longer, the Veteran thus had until October 10, 2004, to file an appeal for his depression claim.

On August 2, 2005, the RO recorded receipt of the Veteran's Substantive Appeal.  In a letter dated in January 2007, the RO informed the Veteran that his Substantive Appeal was not timely filed, and that the record on his appeal was closed.  In February 2007, the Veteran submitted a NOD as to the issue of the timeliness of the appeal.  A SOC on the issue of timeliness was issued in November 2007.  The Veteran submitted his Substantive Appeal on the timeliness issue to the RO in November 2007.

It is clear from the record that the Veteran did not file a Substantive Appeal within the 60 days from the date the RO mailed the August 2004 SOC or within the one-year period from the August 2002 date of the mailing of the notification of the March 2002 rating decision.  A Substantive Appeal must be filed with the Agency of Original Jurisdiction (AOJ) within the appropriate time frame.  In this case, there is no evidence that a timely Substantive Appeal was received by the originating agency prior to the receipt of the untimely Substantive Appeal on August 2, 2005. 

The Board finds that the Veteran was given proper notification of the unfavorable rating decision and the laws and regulations in the August 2004 SOC.  Specifically, the mailing of the SOC falls under the "presumption of regularity" for business documents.  Absent clear and convincing evidence to the contrary, the official acts of public officials are presumed to have discharged their duty.  Mindenhall v. Brown, 7 Vet. App. 271 (1994); Ashley v. Derwinski, 2 Vet. App. 62 (1992).  The presumption of regularity is overcome only by clear evidence to the contrary.  No clear evidence is shown in this case to rebut the presumption of regularity.  Therefore, the date of mailing of the SOC, August 10, 2004, will be presumed to be the same as the date of the cover letter on the SOC.  38 C.F.R. § 20.302.  

With respect to a Veteran's contention that he was never notified of a previous RO decision or of his right to appeal that decision, the presumption of regularity applies to the mailing of notice of the SOC to the Veteran at his last known address of record.  A Veteran's mere assertion of non-receipt of notice of a RO decision is not clear evidence to rebut the presumption of proper mailing.  Evans v. Brown, 9 Vet. App. 273 (1996).  As applied to this case, any assertion of non-receipt of the SOC does not provide a basis for excusing the Veteran's failure to submit an appeal within the time limit.

A Substantive Appeal consists of a properly completed VA Form 9 or correspondence containing the necessary information.  According to the regulation, the Substantive Appeal must set out specific arguments relating to errors of fact or law made by the AOJ in reaching the determination or determinations being appealed.  38 C.F.R. § 20.202.  The Board finds that there are no documents submitted by the Veteran or his representative between the August 2004 SOC and the untimely August 2005 Substantive Appeal that meet these requirements.  In fact, following the August 2004 SOC, the claims file does not contain any documents submitted by the Veteran or his representative prior to the submission of the August 2005 Substantive Appeal.  Thus, there are no statements submitted by the Veteran or his representative that can be construed as a Substantive Appeal prior to the untimely August 2005 Substantive Appeal.  38 C.F.R. § 20.202 (2011).

Additionally, the evidence of record does not establish that the Veteran or his representative requested an extension of the 60-day period for filing a Substantive Appeal for good cause.  Again, this type of extension must be in writing, and the claims file does not contain any written statements from the Veteran or his representative prior to the untimely August 2005 Substantive Appeal.  38 C.F.R. 
§§ 20.202, 20.303.

Further, the RO notified the Veteran in January 2007 that the appeal was untimely, effectively closing the case, and informed him of his rights to appeal that determination.  The evidence does not show that VA performed any action that could be construed as continuing the appeal.  Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that VA waived objection to untimeliness of Substantive Appeal by taking actions which led the Veteran to believe that an appeal had been perfected); Gonzalez- Morales v. Principi, 16 Vet. App. 556 (2002).  In fact, in August 2007 the RO adjudicated the claim on a finality basis, specifically noting that the claim was previously denied in March 2002 and that a timely appeal was not received.  

In forming this opinion, the Board has considered the Veteran's lay statements in support of his appeal.  Specifically, in statements dated in February 2007 and June 2012, the Veteran asserted that, after reading correspondence from the VA dated on October 5, 2004, he believed that he had one year, or until October 2005, to file his Substantive Appeal for his depression claim.  However, the October 5, 2004, letter was attached to the August 10, 2004, rating decision, which increased the disability rating for the Veteran's service-connected Type II diabetes mellitus from 40 percent disabling to 60 percent disabling.  The October 5, 2004, letter informed the Veteran that his disability rating for his Type II diabetes mellitus had been increased.  The letter then informed the Veteran that he had one year from the date of the letter to appeal the disability rating or effective date assigned for his service-connected Type II diabetes mellitus.  The October 5, 2004, letter, and the accompanying August 2004 rating decision, did not refer to the Veteran's depression claim.  Therefore, the October 5, 2004, letter is not applicable to the Veteran's depression claim, and the letter did not provide the Veteran one year to file his Substantive Appeal for his depression claim.
The Board acknowledges the argument presented by the Veteran, but the law is clear.  A Substantive Appeal must be filed with the AOJ within the specified time frame.  The Board is bound by the laws and regulations governing the appellate process.  38 U.S.C.A. § 7104.  In this case, there is no evidence that the Substantive Appeal was received at the RO prior to August 2, 2005.  Thus, there is no evidence that the Veteran filed a timely Substantive Appeal for the claim of entitlement to service connection for depression.

In summary, because the Veteran did not file a timely Substantive Appeal with respect to the March 2002 rating decision that denied his claim of entitlement to service connection for depression, the Veteran's claim with respect to the timeliness of the appeal is denied.


ORDER

The Veteran's Substantive Appeal, received on August 2, 2005, was not timely filed to perfect a timely appeal of the RO's March 2002 rating decision, denying entitlement to service connection for depression.  The appeal is denied.



____________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


